Citation Nr: 0713658	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected coronary artery disease, status post 
myocardial infarction, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
service-connected gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for many years.  He retired 
in 2003.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In the May 2003 rating decision, service connection was 
granted for coronary artery disease, status post myocardial 
infarction; a 10 percent disability rating was assigned.  
Service connection was granted for bilateral hearing loss and 
GERD, and noncompensable (zero percent) ratings were 
assigned.  Service connection was denied for low back pain.  
The veteran has perfected an appeal as to the disability 
ratings assigned and as to the denial of service connection 
for low back pain.  

The veteran was scheduled for a videoconference hearing on 
April 24, 2007, before the undersigned Veterans Law Judge.  
The veteran cancelled the hearing because of a work conflict 
and requested that he be scheduled for a Travel Board 
hearing.  Since good cause was demonstrated, the undersigned 
Veterans Law Judge has granted the veteran's motion.

The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required.



Issues not on appeal

In the May 2003 rating decision which forms the basis for 
this appeal, service connection was granted for degenerative 
disc disease and joint disease of the cervical spine and a 
perforated right tympanic membrane; noncompensable ratings 
were assigned.  The veteran filed a timely notice of 
disagreement as to the assignment of noncompensable ratings 
for those two disorders, and the RO issued a statement of the 
case in June 2005.  

In a July 2005 VA Form 9, the veteran indicated that he was 
only appealing the issues of increased ratings for coronary 
artery disease, bilateral hearing loss, and GERD, and service 
connection for low back pain.  The issues of increased 
ratings for the cervical spine disability and a perforated 
right tympanic membrane are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

As noted in the Introduction section, the undersigned 
Veterans Law Judge has granted the veteran's motion to 
reschedule a Board hearing, specifically for a Travel Board 
hearing.  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be notified of the date, time and place 
of such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



